DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE submission filed on 01/28/2022 has been entered.

Status of Claims
This action is in reply to the filing of 01/28/2022.
An election as to claims 9 - 18  was previously made in response to the restriction requirement of 01/19/2021, with claims 1 - 8 and 19 - 20 having been withdrawn without traverse. A non-final rejection as to claims 9 - 18, as above occurred on 04/19/2021, and a final rejection of claims 9 - 17 occurred on 10/29/2021 (claim 18 having been cancelled). Amended claims were then filed on 12/22/2021, which claims  have been examined pursuant to the RCE request of 01/28/2022, as follows:   
Claims 9 and 17 have been amended.
Claims 10 - 16 remain as original.
Claim 18 was cancelled by Applicant.
Claims 9 - 17 have been examined.

Allowable Subject Matter
Claims 9 - 17 are allowed. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 35 USC 101 / Alice rejection is not applicable.  Upon further review of the amended claims, and, as an ordered combination, the invention is a practical application. The invention limits / controls the user selected parties in a currency transfer scenario, and overrides any attempt by some unwanted party to inject itself as a currency conversion entity into the transaction. Unbeknownst to user, this unwanted currency conversion entity might otherwise transparently inject itself into the transaction, without the permission of the consumer and/or money exchange entity, and then charge substantial fees therefore.  Any such attempt which is made by some unwanted currency conversion entity causes the transaction to be aborted prior to any payment processor processing of the transaction.
The following are the limitations which overcome the prior 35 USC 101 rejection:
receiving card details for a payment of a transaction at a location associated with a local currency and on the transaction terminal;
sending the card details and transaction details for the transaction to an intermediate payment processor,
acquiring from the intermediate payment processor an instruction to obtain encoded data from a consumer associated with the transaction;
obtaining the encoded data from a mobile device operated by the consumer;
confirming a currency conversion entity selection defined in the encoded data,
wherein the currency conversion entity selection identifies an entity that will convert a home currency associated with a card issuer defined in the card details to the local currency as the payment for the transaction; 
completing the transaction upon a notification received from the intermediate payment processor that payment was provided from the currency conversion entity selection; and
aborting the sending and the completing on any attempt that is made to change the encoded data comprising the currency conversion entity selection
from or on the transaction terminal and thereby preventing any override attempted before the encoded data is sent to the intermediate payment processor for processing the payment with the currency conversion entity selection.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or render obvious the limitations of the independent claims. The applicant has claimed, as an ordered combination:
receiving card details for a payment of a transaction at a location associated with a local currency and on the transaction terminal;
sending the card details and transaction details for the transaction to an intermediate payment processor,
wherein the intermediate payment processor is cloud-based set of executable instructions for a Dynamic Currency Conversion (DCC) manager;
acquiring from the intermediate payment processor an instruction to obtain encoded data from a consumer associated with the transaction;
obtaining the encoded data from a mobile device operated by the consumer; confirming a currency conversion entity selection defined in the encoded data,
wherein the currency conversion entity selection identifies an entity that will convert a home currency associated with a card issuer defined in the card details to the local currency as the payment for the transaction; 
sending the encoded data to the intermediate payment processor for processing the payment with the currency conversion entity selection;
completing the transaction upon a notification received from the intermediate payment processor that payment was provided from the currency conversion entity selection; and
aborting the sending and the completing on any attempt that is made to change the encoded data comprising the currency conversion entity selection from or on the transaction terminal and thereby preventing any override attempted before the encoded data is sent to the intermediate payment processor for processing the payment with the currency conversion entity selection.  

Claims 9 - 17 are allowed because the references individually and in combination constituting the closest prior art of record  (Jonas (US20150294413A1), in view of Garden (US20170213219A), and in further view of DeCastro (US20150170112A1)) fail to teach or render obvious the claim limitations above. The claims as a whole in ordered combination are not obvious because the examiner would have to improperly use individual claim limitations as a road map to combine them into the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should  be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art references have been deemed as the most relevant to the allowed claim(s): See Form 892 attached hereto.
Jonas (US20150294413A1) - A method for providing an assured currency exchange rate includes: storing, in an account database, an account profile, wherein the account profile includes data related to a payment account including at least an account identifier, a conversion rule, and a period of time; receiving, by a receiving device, an authorization request for a payment transaction, wherein the authorization request includes at least the account identifier, a transaction amount in a first currency, and a transaction time and/or date that is within the period of time; calculating, by a processing device, a new transaction amount in a second currency based on application of the conversion rule to the transaction amount in the first currency; updating, by the processing device, the authorization request to include the calculated new transaction amount in the second currency; and forwarding, by a transmitting device, the updated authorization request.
Garden (US20170213219A) -  method for automated management of dynamic currency conversion in a cross-border transaction includes: storing an account profile including a primary account number, identification value, a first transaction control associated with a home geographic location, and a second transaction control associated with a home currency; receiving a travel notification including the identification value and a second geographic location; updating the transaction controls in the account profile to be associated with the second geographic location and an associated local currency; receiving a transaction message from an acquiring institution including the primary account number, a transacting geographic location, and a transacting currency; evaluating, the transaction geographic location and currency for correspondence to the second geographic location and local currency; and transmitting the transaction message to an issuing financial institution if the evaluation is successful or a second transaction message to the acquiring institution if the evaluation is unsuccessful.
DeCastro (US20150170112A1) - The present invention relates to systems, devices, and methods for conducting financial transactions, digital asset exchanges, and multi-currency interoperability on a private network of member subscribers in communication with other commercial banking and finance networks and services, where the system includes a specially adapted currency storage and conversion card apparatus, the card further comprising means for executing said transactions and exchanges using one or two or more currencies, where at least one of said currencies in preferred embodiments is a virtual digital currency hosted on said private network and combining features of both decentralized and centrally-regulated cryptocurrency systems; as well as a host of hardware and software means for integrating all of the above advantageously in various contingencies and circumstances.
Claven (US20100036741A1) - Data is wirelessly reading from a consumer's smart card and then parsed to derive the consumer's account upon which a transaction is to be conducted between a merchant and an Application Currency Code (ACC) corresponding to a second currency. The amount of the transaction is converted from the merchant's local currency to the second currency and included in an authorization request sent to the merchant's acquirer. A receipt for the amount of the transaction in the second currency is rendered if the transaction is authorized.
Timco (US20200082406A1) - An electronic payment card processing system and method includes at least one computing device in communication with a multi-party payment processing system and network for processing payment card transactions. The computing device receives transaction data for a plurality of payment card transactions identifies foreign exchange transactions based on the received transaction data, and applies a chargeback loss mitigation rule to filter a chargeback request for a disputed transaction charge that relates to an identified foreign exchange transaction, thereby preventing an unnecessary chargeback for the foreign exchange transaction.
Yusin (US20040128240A1) -  A method of processing a cash transfer by or on behalf of a first entity to a bank account of a second entity comprises receiving information related to the cash transfer and formatting the information into one of a plurality of formats based, at least in part, on a location of the bank account. The information may be formatted into a NACHA format, if the bank account is in the United States, or a UN/EDIFACT format, if the bank account is not in the U.S. Information related to the country where the bank account is located may be added to the formatted information, to facilitate and enable clearance and settlement of funds in that country. A clearing network may be selected for the clearance and settlement of the funds. Information about the second entity may be previously received and stored in memory, for comparison to currently received information about the second entity in a current transaction, to detect fraud. Systems are disclosed, as well. 
Raymond (US9747599B2)    - A method and a system for processing cross-border transactions in a multiple party payment card processing network is disclosed. A party evaluates an inbound transaction message received from a downstream party to determine if the corresponding payment transaction is a cross-border transaction and if it requires currency conversion processing. Based on the evaluations, a cross-border and currency conversion status indicator that is attached to outbound transaction messages sent to upstream entities in the payment network. Currency conversion service fees and/or rebates may be assessed to other entities in the payment card network according to the results of the evaluations.
Forzley (US20170140371A1) - A payment processor receives a first fiat-currency amount and information comprising a payee deposit destination. The payment processor receives a first plurality of criteria and evaluates a first plurality of exchanges against the first plurality of criteria to select a first transaction exchange from the first plurality of exchanges to initiate a first conversion between a first fiat-currency amount and a crypto-currency amount. The payment processor receives a second plurality of criteria and evaluates a second plurality of exchanges against the second plurality of criteria. The payment processor selects a second transaction exchange from the second plurality of exchanges to perform a second conversion between the crypto-currency amount and a second fiat-currency amount. The payment processor initiates a transfer of said second fiat-currency amount to the payee deposit destination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270 - 0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MATTHEW COBB/            Examiner, Art Unit 3698

/KIRSTEN S APPLE/           Primary Examiner, Art Unit 3698